DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 9/30/2020. 

Status of Claims
Claims 1-20 are pending; of which claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “deriving from the key information a delegate key to remove the attribute-based encryption from the twice encrypted second key, and providing to the Infrastructure-as-a-service (IaaS) node the delegate key, the twice encrypted content, and the twice encrypted second key; receiving, from the IaaS node, the once encrypted content; and removing the first encryption from the once encrypted content based on the key information”, as in Claim 1, as well as similar subject matter in claims 13 and 18.
The nearest prior art of record, Zheng et al (PGPUB 2016/0105279), teaches, at a producer device in communication with a user application and a service node, encrypting content with second 

Miranda (PGPUB 2018/0367540) teaches encrypting a key with attribute-based encryption and symmetric encryption using a device key to produce a twice encrypted key (paragraph 49-51), providing the twice encrypted key to a user application (paragraph 53), and providing the device key to a device to enable the device to remove the symmetric encryption (paragraph 55).  However, Miranda does not explicitly teach nor fairly suggest encrypting content with first encryption and second encryption to produce twice encrypted content at a producer device, deriving from the key information a delegate key to remove attribute-based encryption, and providing the delegate key, twice encrypted content, and twice encrypted second key to the service device from the user application, receiving once encrypted content from the service node, and removing the first encryption at the user application based on the key information.

Parida (PGPUB 2019/0266343) teaches, at a producer device, encrypting content with first encryption using a first key to produce once encrypted content, and encrypting the once encrypted content with second encryption using a second key, to produce twice encrypted content (paragraph 55-56).  However, Parida does not explicitly teach nor fairly suggest deriving from the key information a delegate key to remove attribute-based encryption, and providing the delegate key, twice encrypted content, and twice encrypted second key to the service device from the user application, receiving once encrypted content from the service node, and removing the first encryption at the user application based on the key information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491